PER CURIAM.
Appellant, defendant, appeals from an adjudication of murder in the second degree in a cause heard by a jury. Points involved in the appeal, amongst others, were whether the Court erred in instructing and reading to the jury F.S. 790.19 F.S.A. and whether the verdict of the jury was against the weight of the evidence.
F.S. § 919.14, F.S.A., provides “If the indictment or information charges a particular degree the jurors may find the defendant guilty of the degree charged or of any lesser degree. The Court shall in all such cases charge the jury as to the degrees of the offense”. It has been held that this statute applies to degree crimes such as homicide and that the Court must instruct on the lesser degrees. See Brown v. State, 206 So.2d 377 (Fla.1968).
Under the authority of this case, we find that the Court did not err in reading to the jury F.S. Sec. 790.19, F.S.A., which provides “whoever, wantonly or maliciously shoots at, within, or into * * * any public or private building, occupied or unoccupied * * *
Appellate Courts will not substitute their judgment for that of a jury on disputed questions of fact. Dixon v. State, 104 So. 2d 122 (Fla.App.). However, it is the duty of the Court to review the evidence to ascertain whether there was sufficient evidence to support the verdict and judgment in the lower Court.
We find that although there may be a conflict in the testimony there was sufficient evidence to support the verdict.
Affirmed.